Citation Nr: 0523561	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  05-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to death pension benefits as a helpless child of 
the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION


The veteran served during World War II and the appellant is 
his son.

This matter came before the Board of Veterans' Appeals (BVA) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


In his formal substantive statement on appeal (VA Form 9) 
dated in June 2005, the appellant indicated that he wanted a 
personal hearing at the RO before a member of the BVA.  An 
additional document dated in August 2005 reflects that the 
appellant had requested a travel board hearing.  

The appeal has been certified to the BVA for disposition, but 
a hearing before a member of the BVA traveling to the RO has 
not been scheduled.  

The regulations provide that BVA shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2004), a hearing on appeal before BVA will be 
granted if a claimant expresses a desire to appear in person.  
An appellant may withdraw a request for a hearing before BVA 
at any time. See 38 C.F.R. § 20.702 (2004).  However, in this 
case there is no communication from the appellant reflecting 
his desire to withdraw his request for a hearing.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

Unless the request for a BVA travel 
hearing is specifically withdrawn in 
accordance with the regulations, the RO 
should schedule the appellant for a 
hearing to be conducted by the next 
Veterans Law Judge traveling to the RO.  
The RO should notify the appellant of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.

Thereafter, the case should be returned to the BVA, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


